Notice of Pre-AIA  or AIA  Status
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 2/28/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/21/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Response to Amendment
The amendment filed on 2/2/2022 has been entered via the request for continued examination (RCE) filed on 2/28/2022.
Upon entry of Applicant’s amendment, and the examiner’s amendment discussed below, claims 1-20 are pending. Claims 1, 3, 6, 7, 9, 12-14, 16 and 19 were amended by applicant, and no claims were added or cancelled. 
The objections to claims 6, 12, 13 and 19 previously set forth in the final office action mailed on 12/2/2021 (hereinafter “the previous Office Action”) have been withdrawn due to Applicant’s amendments to the claims filed 2/2/2022.
The rejections of claims 1-20 under 35 U.S.C. 101, set forth in the previous Office Action, have been withdrawn due to Applicant’s claim amendments and the examiner’s amendment discussed below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given by Applicant’s representative Omoruyi Osula, Registration No. 67,605, on March 23, 2022.

The application has been amended as follows: 
Amend independent claims 1, 7, 13 and 14 as follows:

(Currently Amended) A method of detecting status changes, and a corresponding point-in-time, in one or more monitored entities, the method comprising:
receiving, via one or more sensors, one or more signals being representative of an operational state of the one or more monitored entities; 
transferring, via the one or more sensors, one or more elements of time-series data derived from the one or more signals, to a processor being communicatively coupled to the one or more sensors, the time-series data comprising both labeled and unlabeled data;
wherein the labeled data includes: the initial measurements from all of the monitored entities and the final measurements from monitored entities with known unhealthy states; 
creating a predictive model from the time-series data in a datastore memory;
applying a transduction classifier to the predictive model, the transduction classifier detecting a change from healthy to unhealthy in the time-series data, and the corresponding point-in-time when the change occurred; 
classifying, by the transduction classifier, , generating classified data to (i) classify a plurality of final states of monitored entities with unknown final diagnoses to identify those with disorders, and (ii) classify intermediate observations to identify the corresponding point-in-time when the change occurred; 
providing an identification of the change in the time-series data and the corresponding point-in-time; and
, the labeled data, and the classified data.

(Currently Amended) A non-transitory computer readable medium containing
computer-readable instructions stored therein for causing a control processor to perform a method of detecting status changes, and a corresponding point-in-time, in one or more monitored entities, the method comprising:
receiving, via one or more sensors, one or more signals being representative of an operational state of the one or more monitored entities;
transferring, via the one or more sensors, one or more elements of time-series data derived from the one or more signals, to the processor being communicatively coupled to the one or more sensors, the time-series data comprising both labeled and unlabeled data;
wherein the labeled data includes: initial measurements from all of the monitored entities and final measurements from monitored entities with known unhealthy states;
creating a predictive model from the time-series data in a datastore memory;
applying a transduction classifier to the predictive model;
the transduction classifier detecting a change from healthy to unhealthy in the time-series data, and the corresponding point-in-time when the change occurred;
classifying, by the transduction classifier, , generating classified data to (i) classify a plurality of final states of monitored entities with unknown final diagnoses to identify those with disorders, and (ii) classify 
providing an identification of the change in the time-series data and the corresponding point-in-time; and
training the predictive model for optimized performance based on the unlabeled data, the labeled data, and the classified data.

13. (Currently Amended) A method of detecting status changes, and a corresponding
point-in-time, in one or more monitored entities, the method comprising:
receiving, via one or more sensors, one or more signals being representative of an operational state of the one or more monitored entities;
transferring, via the one or more sensors, one or more elements of time-series data derived from the one or more signals, to a processor being communicatively coupled to the one or more sensors the time-series data comprising both labeled and unlabeled data;
wherein the labeled data includes: initial measurements from all of the monitored entities and final measurements from monitored entities with known unhealthy states;
creating a predictive model from the time-series data in a datastore memory;
applying a transduction classifier to the predictive model; the transduction classifier detecting a change from healthy to unhealthy in the time-series data, and the corresponding point-in-time when the change occurred;
classifying, by the transduction classifier, , generating classified data to (i) classify a plurality of final states of monitored entities 
incrementing a chronological counter when a prediction based on a current weight vector for a selected element is chronologically incorrect;
incrementing a label counter when (i) a true health status of the selected element is known and (ii) a predicted health status does not match the true health status;
incrementing an unlabel counter when (i) the true health status of the selected element is unknown and (ii) a confidence in the predicted health status is low;
updating the weight vector using the chronological counter, the label counter, and the unlabel counter; and
training the predictive model for optimized performance based on the unlabeled data, the labeled data, and the classified data.

14. (Currently Amended) A system for detecting status changes, and a corresponding
point-in-time, in one or more monitored entities, the system comprising:
a server having a control processor and a transductive learning unit, the transductive learning unit including a max-margin temporal classifier unit;
the server in communication with at least one computing device across an
electronic network, the at least one computing device having a memory with time-series
data;
the server configured to receive the time-series data;

receiving, via one or more sensors, one or more signals being representative of an operational state of the one or more monitored entities;
transferring, via the one or more sensors, one or more elements of time-series data derived from the one or more signals, to a processor being communicatively coupled to the one or more sensors, the time-series data comprising both labeled and unlabeled data;
wherein the labeled data includes: initial measurements from all of the monitored entities and final measurements from monitored entities with known unhealthy states;
creating a predictive model from the time-series data in a datastore memory;
applying a transductive classifier to the predictive model, the transductive classifier detecting a change from healthy to unhealthy in the time-series data, and the corresponding point-in-time when the change occurred;
classifying, by the transduction classifier, , generating classified data to (i) classify a plurality of final states of monitored entities with unknown final diagnoses to identify those with disorders, and (ii) classify intermediate observations to identify the corresponding point-in-time when the change occurred; 
providing an identification of the change in the time-series data and the corresponding point-in-time; and
training the predictive model for optimized performance based on the unlabeled data, the labeled data, and the classified data.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The currently amended claims 1-20 are allowed over the prior art of record.

The prior art of record Mirow (U.S. Patent No. 8,306,610 B2, hereinafter “Mirow”) discloses “methods and apparatus for diagnosing psychiatric and physical conditions and for monitoring the recovery there from and identifying psychiatric and physical conditions and for monitoring the recovery there from and identifying very early stages of disease processes and predicting outcomes from altered physiological measures, as well as for collecting and evaluating physiologic parameters of a person, and for studying development and ageing, as well as for health maintenance” and “Although this approach has resulted in a clear separation between healthy and pathological states, this linear approach has not led to progress in understanding how persistent alterations of physical and mental states evolve into physical and psychiatric illnesses, with dysregulation of previously coordinated function” (See, e.g., Mirow, Col. 1 ln. 16 – 24 and ln. 35 – 40). 
Mirow also discloses “A biological system, (nonlinear), constantly oscillates and requires ongoing inputs of energy. As such, it exists in non-equilibrium conditions. Its oscillations are best seen during task performance when the system moves from one relatively stable state to another relatively stable state. The oscillations of the system may be tracked over time as a time series, comparing each system state with its previous system state” and “QUASAR, for example, produces both the sensor, as well 
Mirow further discloses that “Biological systems show nonlinear behaviors while functioning, these behaviors being especially obvious when the system has been perturbed and/or it is transitioning between states as it performs its tasks. It is the purpose of this invention to capture these behaviors over time, including the patterns of transition, to more fully describe both physical and psychiatric conditions, as well as to track changes due to interventions, growth or ageing” and “Entropy was quantified using the Approximate Entropy algorithm--ApEn(N,m,r))x. This algorithm quantifies the predictability of subsequent amplitude values of the signal based on knowledge of the previous amplitude values present in the time series. Approximate Entropy, ApEn (N,m,r), is a measure of whose relative values depend upon three parameters: the length of the analyzed sample (N); the number of previous values used for prediction of subsequent values (m), and the parameter r, usually called the filter factor” (See, e.g., Mirow, Col. 24 ln. 36 – 43 and Col. 39 ln. 39 – 4).
Mirow additionally discloses that “A new class of devices have been developed that can not only detect and record activities, but can also classify them into clinically relevant movement (walking, running, climbing and descending stairs, etc.) and posture 
Lastly, Mirow discloses that “When either internal (e.g., physiological or psychological) or external (e.g., environmental or social) circumstances disturb the system, the system adapts by transitioning between states, operating to return itself to a pre-perturbed state, or moving to a new, better adapted, more optimal state. This invention recognizes that tracking these transitions over time reveals patterns of adaptation that can be classified as either healthy or pathological”, “A catastrophe may be understood as the point of in time at which a transition occurs. Catastrophe Theory has provided us topological models of pathological processes, including evolving pathophysiological states. It has been hypothesized that the clinical symptoms of both physical and psychiatric conditions may be related to less healthy adaptations with their global effects on system dynamics” and “The data obtained was plotted for the variances of both heart rate and movement. These measurements, collected over a time period up to 24 hours in duration, track change during both waking and sleeping states. To diagnose individual healthy conditions as well as disorders such as Sleep Apnea or Depression (each condition or disorder manifesting in a characteristic way 

The prior art of record non-patent literature Parrado-Hernandez et al. ("Discovering brain regions relevant to obsessive–compulsive disorder identification through bagging and transduction." Medical image analysis 18, no. 3 (2014): 435-448., hereinafter “Parrado-Hernandez”) discloses “The Recursive Feature Elimination (RFE) method proposed by Guyon and Elisseeff (2003). This method aims to find the sub-set of D features capable of providing the largest classification margin in an SVM classifier” and “Additionally, while theL2norm SVM may be optimized in the dual space (in which the variables are the training samples), theL1norm SVM must be optimized in the primal space (in which the variables are the voxels). Such optimization in the dual space leads to a substantial saving in computational time when analyzing MRI data, in which the number of training instances is in the order of tens to hundreds and the number of voxels in the order of hundreds of thousands” (See, e.g., Parrado-Hernandez, Pg. 439, sec 2.4, last par. point 2 and Pg. 439, left col. 2nd par.).
Parrado-Hernandez also discloses “In such a severe small sample scenario, it is very difficult to identify which voxels are truly related with the disease and which appear in the classifiers merely because they are capable of separating a particular sMRI from the other brain scans (regardless of whether they are labeled as healthy or ill). The 

However, the prior art of record does not anticipate, nor do they render obvious in any reasonable combination to one of ordinary skill in the art at the time of Applicants' invention, the combination of recited limitations of independent claim 1.
For example, the prior art of record does not anticipate or render obvious the limitations: “transferring, via the one or more sensors, one or more elements of time-series data derived from the one or more signals, to a processor being communicatively coupled to the one or more sensors, the time-series data comprising both labeled and unlabeled data;
wherein the labeled data includes: the initial measurements from all of the monitored entities and the final measurements from monitored entities with known unhealthy states; 
creating a predictive model from the time-series data in a datastore memory;
applying a transduction classifier to the predictive model, the transduction classifier detecting a change from healthy to unhealthy in the time-series data, and the corresponding point-in-time when the change occurred; 
classifying, by the transduction classifier, the unlabeled data, generating classified data to (i) classify a plurality of final states of monitored entities with unknown final diagnoses to identify those with disorders, and (ii) classify intermediate observations to identify the corresponding point-in-time when the change occurred; 

training the predictive model for optimized performance based on the unlabeled data, the labeled data, and the classified data” as recited in independent claim 1 in combination with the other limitations of the claim.
Independent claims 7, 13 and 14 recite similar distinguishing features.
Thus, independent claims 1, 7, 13 and 14 are patently distinct over the prior art of record for at least the reasons above. 
The remaining claims are dependent claims, thus they are also patently distinct over the prior art of record for at least the reasons above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY K BALDWIN whose telephone number is (571)270-5222. The examiner can normally be reached on Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.K.B./Examiner, Art Unit 2125

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125